Exhibit 10.21

THIS WARRANT (THIS “WARRANT”) AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR
SALE OR SOLD UNLESS A REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER OR SALE. THIS WARRANT AND THE SECURITIES
ISSUABLE UPON EXERCISE HEREOF (I) MAY BE PLEDGED OR HYPOTHECATED IN CONNECTION
WITH A BONA FIDE MARGIN LOAN OR OTHER FINANCING SECURED BY SUCH SECURITIES OR
(II) MAY BE TRANSFERRED OR ASSIGNED TO AN AFFILIATE OF THE HOLDER HEREOF WITHOUT
THE NECESSITY OF AN OPINION OF COUNSEL OR THE CONSENT OF THE ISSUER HEREOF.

WARRANT

TO PURCHASE COMMON STOCK

OF

DIGITAL ANGEL CORPORATION

Issue Date:  February 6,
2007                                                                                                                     
Warrant No. 2007A

THIS CERTIFIES that IMPERIUM MASTER FUND, LTD., or any permitted subsequent
holder hereof (the “Holder”), has the right to purchase from DIGITAL ANGEL
CORPORATION, a Delaware corporation (the “Company”), up to 699,600 fully paid
and nonassessable shares of the Company’s common stock, par value $0.005 per
share (the “Common Stock”), subject to adjustment as provided herein, at a price
per share equal to the Exercise Price (as defined below), at any time and from
time to time beginning on the earlier of (i) March 2, 2007 (the “Listing
Deadline Date”) and (ii) the date on which the Company obtains listing approval
from the American Stock Exchange for the issuance of the Warrant Shares (the
“Listing Date”) and ending at 5:00 p.m., New York City time (the “Expiration
Time”), on the Expiration Date (as defined below) or, if such day is not a
Business Day, on the next succeeding Business Day.  As used herein, the term
“Expiration Date” means February 6, 2012; provided, however, that if the Company
has not obtained listing approval from the American Stock Exchange for the
issuance of the Warrant Shares by the Listing Deadline Date, then the
“Expiration Date” shall be extended by a number days equal to the number of days
between the Listing Deadline Date and the Listing Date.

This Warrant is issued pursuant to a Securities Purchase Agreement, dated as of
the date hereof (the “Securities Purchase Agreement”), between the Company and
the investors named therein.  Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Securities Purchase
Agreement.


--------------------------------------------------------------------------------


1.             EXERCISE.

(a)           Right to Exercise; Exercise Price.  The Holder shall have the
right to exercise this Warrant as to all or any part of the shares of Common
Stock covered hereby (the “Warrant Shares”).  The “Exercise Price” for each
Warrant Share purchased by the Holder upon the exercise of this Warrant shall be
$2.973, subject to adjustment for the events specified in Section 6 of this
Warrant.  No issuances of Warrant Shares hereunder shall be made in violation of
Article 9 of the Company’s certificate of incorporation unless and until the
Stockholder Amendment Approval Date.

(b)           Exercise Notice.  In order to exercise this Warrant, the Holder
shall (i) send by facsimile transmission at any time prior to 5:00 p.m., New
York City time, on the Business Day on which the Holder wishes to effect such
exercise (the “Exercise Date”), to the Company an executed copy of the notice of
exercise in the form attached hereto as Exhibit A (the “Exercise Notice”) and
(ii) in the case of a Cash Exercise (as defined below), deliver on the Exercise
Date the Exercise Price to the Company by wire transfer of immediately available
funds.  The Holder shall promptly thereafter deliver the original Warrant to the
Company for cancellation (and replacement with a new Warrant if exercised in
part) pursuant to Section 1(d).  Subject to Section 8(d), the Exercise Notice
shall also state the name or names in which the Warrant Shares issuable on such
exercise shall be issued if other than the Holder.  In the case of a dispute as
to the calculation of the Exercise Price or the number of Warrant Shares
issuable hereunder (including, without limitation, the calculation of any
adjustment pursuant to Section 6), the Company shall promptly issue to the
Holder the number of Warrant Shares that are not disputed, the Company and the
Holder shall provide each other with their respective calculations, and the
Company shall submit the disputed calculations to a certified public accounting
firm of national recognition (other than the Company’s independent accountants)
within two (2) Business Days following the later of the date on which the Holder
delivers its calculations to the Company and the date on which the Exercise
Notice is delivered to the Company. The Company shall use its best efforts to
cause such accountant to calculate the Exercise Price and/or the number of
Warrant Shares issuable hereunder and to notify the Company and the Holder of
the results in writing no later than two (2) Business Days following the day on
which such accountant received the disputed calculations (the “Dispute
Procedure”). Such accountant’s calculation shall be deemed conclusive absent
manifest error.  The fees of any such accountant shall be borne by the party
whose calculations were most at variance with those of such accountant.

(c)           Holder of Record.  The Holder shall, for all purposes, be deemed
to have become the holder of record of the Warrant Shares specified in an
Exercise Notice on the Exercise Date specified therein, irrespective of the date
of delivery of such Warrant Shares. Except as specifically provided herein,
nothing in this Warrant shall be construed as conferring upon the Holder any
rights as a stockholder of the Company prior to the Exercise Date.

(d)           Cancellation of Warrant.  This Warrant shall be canceled upon its
exercise and, if this Warrant is exercised in part, the Company shall, at the
time that it delivers Warrant Shares to the Holder pursuant to such exercise as
provided herein, issue a new warrant, and

2


--------------------------------------------------------------------------------


deliver to the Holder a certificate representing such new warrant, with terms
identical in all respects to this Warrant (except that such new warrant shall be
exercisable into the number of shares of Common Stock with respect to which this
Warrant shall remain unexercised); provided, however, that the Holder shall be
entitled to exercise all or any portion of such new warrant at any time
following the time at which this Warrant is exercised, regardless of whether the
Company has actually issued such new warrant or delivered to the Holder a
certificate therefor.

2.             DELIVERY OF WARRANT SHARES UPON EXERCISE.

Upon receipt of an Exercise Notice and payment of the Exercise Price, if
applicable, pursuant to Section 1, the Company shall, (A) in the case of a Cash
Exercise (as defined below) no later than the close of business on the later to
occur of (i) the third (3rd) Business Day following the Exercise Date set forth
in such Exercise Notice and (ii) the date on which the Company has received
payment of the Exercise Price, (B) in the case of a Cashless Exercise (as
defined below), no later than the close of business on the third (3rd) Business
Day following the Exercise Date set forth in such Exercise Notice, and (C) with
respect to Warrant Shares that are the subject of a Dispute Procedure, the close
of business on the third (3rd) Business Day following the determination made
pursuant to Section 1(b) (each of the dates specified in the foregoing clauses
(A), (B) or (C) being referred to as a “Delivery Date”), issue and deliver or
cause to be delivered to the Holder the number of Warrant Shares as shall be
determined as provided herein. The Company shall use reasonable efforts to
effect delivery of Warrant Shares to the Holder, as long as the Company’s
designated transfer agent or co-transfer agent in the United States for the
Common Stock (the “Transfer Agent”) participates in the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer program (“FAST”), by crediting the
account of the Holder or its nominee at DTC (as specified in the applicable
Exercise Notice) with the number of Warrant Shares required to be delivered, no
later than the close of business on such Delivery Date. In the event that the
Transfer Agent is not a participant in FAST, or if the Holder so specifies in an
Exercise Notice or otherwise in writing on or before the Exercise Date, the
Company shall use reasonable efforts to effect delivery of Warrant Shares by
delivering to the Holder or its nominee physical certificates representing such
Warrant Shares, no later than the close of business on such Delivery Date.  If
any exercise would create a fractional Warrant Share, such fractional Warrant
Share shall be disregarded and the number of Warrant Shares issuable upon such
exercise, in the aggregate, shall be the nearest whole number of Warrant
Shares.  Warrant Shares delivered to the Holder shall not contain any
restrictive legend unless such legend is required pursuant to the terms of the
Securities Purchase Agreement.

3.             FAILURE TO DELIVER WARRANT SHARES.

(a)           In the event that the Company fails for any reason (other than as
a result of the Holder’s failure, in the case of a Cash Exercise (as defined
below), to pay the aggregate Exercise Price for the Warrant Shares being
purchased) to deliver to the Holder the number of Warrant Shares specified in
the applicable Exercise Notice (without any restrictive legend to the extent
permitted by applicable law and the terms of the Securities Purchase Agreement)
on or before the Delivery Date therefor, or fails to remove any restrictive
legend from outstanding Warrant Shares at the request of the Holder in
accordance with Section 2.5 of the Securities Purchase Agreement on or before
the fifth (5th) Business Day following such request (an

3


--------------------------------------------------------------------------------


“Exercise Default”), the Holder shall have the right to receive from the Company
an amount equal to (i) (N/365) multiplied by (ii) the aggregate Exercise Price
of the Warrant Shares which are the subject of such Exercise Default multiplied
by (iii) the lower of eighteen percent (18%) and the maximum rate permitted by
applicable law or by the applicable rules or regulations of any Governmental
Agency (the “Default Interest Rate”), where “N” equals the number of days
elapsed between the original Delivery Date of such Warrant Shares (or from such
fifth Business Day in the event of a failure to remove a legend from outstanding
Warrant Shares) and the date on which such Exercise Default has been cured.  In
the event that shares of Common Stock are purchased by or on behalf of the
Holder in order to make delivery on a sale effected in anticipation of receiving
Warrant Shares upon an exercise, and there is an Exercise Default with respect
to such exercise, the Holder shall have the right to receive from the Company,
in addition to the foregoing amounts, (i) the aggregate amount paid by or on
behalf of the Holder for such shares of Common Stock minus (ii) the aggregate
amount of net proceeds, if any, received by the Holder from the sale of the
Warrant Shares issued by the Company pursuant to such exercise after such shares
are actually delivered to the Holder.  Amounts payable under this Section 3(a)
shall be paid to the Holder in immediately available funds on or before the
second (2nd) Business Day following written notice from the Holder to the
Company.

(b)           In addition to its rights under Section 3(a), the Holder shall
have the right to pursue all other remedies available to it at law or in equity
(including, without limitation, a decree of specific performance and/or
injunctive relief).

4.             EXERCISE LIMITATION.

(a)           In no event shall the Holder be permitted to exercise this
Warrant, or part thereof, if, upon such exercise, the number of shares of Common
Stock beneficially owned by the Holder (other than shares which may be deemed
beneficially owned except for being subject to a limitation on exercise or
exercise analogous to the limitation contained in this Section 4), would
exceed 4.99% of the number of shares of Common Stock then issued and
outstanding, it being the intent of the Company and the Holder that the Holder
not be deemed at any time to have the power to vote or dispose of greater than
4.99% of the number of shares of Common Stock issued and outstanding at any
time. Nothing contained herein shall be deemed to restrict the right of the
Holder to exercise this Warrant at such time as such exercise will not violate
the provisions of this Section 4.  As used herein, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act.  To the extent
that the limitation contained in this Section 4 applies (and without limiting
any rights the Company may otherwise have), the submission of an Exercise Notice
by the Holder shall be deemed to be the Holder’s representation that this
Warrant is exercisable pursuant to the terms hereof, the Company may rely on the
Holder’s representation that this Warrant is exercisable pursuant to the terms
hereof, and the Company shall have no obligation whatsoever to verify or confirm
the accuracy of such representation.  The Company shall have no liability to any
person if the Holder’s determination of whether this Warrant is exercisable
pursuant to the terms hereof is incorrect.

(b)           Notwithstanding anything to the contrary in this Warrant, the
aggregate number of shares of Common Stock that may be issued by the Company to
the Holder pursuant to this Warrant shall be subject to the shareholder cap
limitations set forth in Section 4.16 of the Securities Purchase Agreement.

4


--------------------------------------------------------------------------------


5.             PAYMENT OF THE EXERCISE PRICE; CASHLESS EXERCISE.

The Holder may pay the Exercise Price in either of the following forms or, at
the election of Holder, a combination thereof:

(a)           through a cash exercise (a “Cash Exercise”) by delivering
immediately available funds, or

(b)           through a cashless exercise (a “Cashless Exercise”) but only if
(i) an effective Registration Statement is not available for the resale of all
of the Warrant Shares issuable hereunder at the time an Exercise Notice is
delivered to the Company, or (ii) if the Company in its discretion otherwise
consents in writing.  The Holder shall effect a Cashless Exercise by
surrendering this Warrant to the Company and noting on the Exercise Notice that
the Holder wishes to effect a Cashless Exercise, upon which the Company shall
issue to the Holder a number of Warrant Shares determined as follows:

X = Y x (A-B)/A

where:                                                                                                            
X = the number of Warrant Shares to be issued to the Holder;

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised;

A = the VWAP as of the Exercise Date (or if the Exercise Date is not a Trading
Day, then the VWAP as of the Trading Day immediately preceding such Exercise
Date); and

B = the Exercise Price.

It is intended and acknowledged that the Warrant Shares issued in a Cashless
Exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares required by Rule 144 shall be deemed,
subject to applicable law, to have been commenced, on the Issue Date.

6.             ANTI-DILUTION ADJUSTMENTS; DISTRIBUTIONS; OTHER EVENTS.

The Exercise Price and the number of Warrant Shares issuable hereunder shall be
subject to adjustment from time to time as provided in this Section 6.

(a)           Stock Splits, Stock Interests, Etc.  If, at any time on or after
the Issue Date, the number of outstanding shares of Common Stock is increased by
a stock split, stock dividend, reclassification or other similar event, the
Exercise Price shall be proportionately reduced, or if the number of outstanding
shares of Common Stock is decreased by a reverse stock split, combination,
reclassification or other similar event, the Exercise Price shall be
proportionately increased. In such event, the Company shall notify the Company’s
transfer agent of such change

5


--------------------------------------------------------------------------------


on or before the effective date thereof.

(b)           Major Transactions.  In the event of a merger, consolidation,
business combination, tender offer, exchange of shares, recapitalization,
reorganization, redemption or other similar event, as a result of which shares
of Common Stock shall be changed into the same or a different number of shares
of the same or another class or classes of stock or securities or other assets
of the Company or another entity or the Company shall sell all or substantially
all of its assets (each of the foregoing being a “Major Transaction”), the
Company will give the Holder at least ten (10) Trading Days’ written notice
prior to the earlier of (i) the closing or effectiveness of such Major
Transaction and (ii) the record date for the receipt of such shares of stock or
securities or other assets, and the Holder shall be permitted to either (x)
require the Company to repurchase this Warrant for cash in an amount equal to
the value of this Warrant calculated pursuant to the Black-Scholes pricing model
or (y) exercise this Warrant in whole or in part at any time prior to, on or
after the record date for the receipt of such consideration and shall be
entitled to receive, in lieu of the shares of Common Stock otherwise issuable
upon exercise of this Warrant, such shares of stock, securities and/or other
assets as would have been issued or payable upon such Major Transaction with
respect to or in exchange for the number of shares of Common Stock which would
have been issuable upon exercise of this Warrant had such Major Transaction not
taken place (without giving effect to any limitations on such exercise contained
in this Warrant or the Securities Purchase Agreement).  If and to the extent
that the Holder retains this Warrant or any portion hereof following such record
date, the Company will cause the surviving or, in the event of a sale of assets,
purchasing entity, as a condition precedent to such Major Transaction, to assume
by written instrument (in form and substance reasonably satisfactory to the
Holder) the obligations of the Company with respect to this Warrant, with such
adjustments to the Exercise Price and the securities covered hereby as may be
necessary in order to preserve the economic benefits of this Warrant to the
Holder.

(c)           Distributions.  If, at any time after the Issue Date, the Company
declares or makes any distribution of cash or any other assets (or rights to
acquire such assets) to holders of Common Stock, including without limitation
any dividend or distribution to the Company’s stockholders in shares (or rights
to acquire shares) of capital stock of a subsidiary) (a “Distribution”), the
Company shall deliver written notice of such Distribution (a “Distribution
Notice”) to the Holder at least ten (10) Trading Days prior to the earlier to
occur of (i) the record date for determining stockholders entitled to such
Distribution (the “Record Date”) and (ii) the date on which such Distribution is
made (the “Distribution Date”) (the earlier of such dates being referred to as
the “Determination Date”).  Upon receipt of the Distribution Notice, the Holder
shall promptly (but in no event later than three (3) Business Days) notify the
Company whether it has elected (A) to receive the same amount and type of assets
(including, without limitation, cash) being distributed as though the Holder
were, on the Determination Date, a holder of a number of shares of Common Stock
into which this Warrant is exercisable as of such Determination Date (such
number of shares to be determined without giving effect to any limitations on
such exercise) or (B) upon any exercise of this Warrant on or after the
Distribution Date, to reduce the Exercise Price in effect on the Business Day
immediately preceding the Record Date by an amount equal to the fair market
value of the assets to be distributed divided by the number of shares of Common
Stock as to which such Distribution is to be made, such fair market value to be
reasonably determined in good faith by the independent members of the Company’s
Board of Directors.  Upon receipt of such election notice from the Holder, the

6


--------------------------------------------------------------------------------


Company shall timely effectuate the transaction or adjustment contemplated in
the foregoing clause (A) or (B), as applicable. If the Holder does not notify
the Company of its election pursuant to the preceding sentence on or prior to
the Determination Date, the Holder shall be deemed to have elected clause (A) of
the preceding sentence.

(d)           Dilutive Issuances.

(i)            Adjustment Upon Dilutive Issuance.  If, at any time after the
Issue Date, the Company issues or sells, or in accordance with Section 6(d)(ii)
is deemed to have issued or sold, any shares of Common Stock for no
consideration or for a consideration per share less than the Exercise Price on
the date of such issuance or sale (or deemed issuance or sale) (a “Dilutive
Issuance”), then the Exercise Price shall be adjusted so as to equal the
consideration received or receivable by the Company (on a per share basis) for
the additional shares of Common Stock so issued, sold or deemed issued or sold
in such Dilutive Issuance (which, in the case of a deemed issuance or sale,
shall be calculated in accordance with Section 6(d)(ii)).  Notwithstanding the
foregoing, no adjustment shall be made pursuant to this Section 6(d)(i) if such
adjustment would result in an increase in the Exercise Price.

(ii)           Effect On Exercise Price Of Certain Events.  For purposes of
determining the adjusted Exercise Price under Section 6(d)(i), the following
will be applicable:

(A)          Issuance Of Options.  If the Company issues or sells any rights,
warrants or options to subscribe for, purchase or receive Common Stock or
Convertible Securities (any of the foregoing, “Options”), whether or not
immediately exercisable, and the price per share for which Common Stock is
issuable upon the exercise of such Options (and the price of any conversion of
Convertible Securities (as defined below), if applicable) is less than the
Exercise Price in effect on the date of issuance or sale of such Options, then
the maximum total number of shares of Common Stock issuable upon the exercise of
all such Options (assuming full conversion, exercise or exchange of Convertible
Securities (as defined below), if applicable) shall, as of the date of the
issuance or sale of such Options, be deemed to be outstanding and to have been
issued and sold by the Company for such price per share. For purposes of the
preceding sentence, the “price per share for which Common Stock is issuable upon
the exercise of such Options” shall be determined by dividing (x) the total
amount, if any, received or receivable by the Company as consideration for the
issuance or sale of all such Options, plus the minimum aggregate amount of
additional consideration, if any, payable to the Company upon the exercise of
all such Options, plus, in the case of Convertible Securities (as defined below)
issuable upon the exercise of such Options, the minimum aggregate amount of
additional consideration payable upon the conversion, exercise or exchange
thereof (determined in accordance with the calculation method set forth in
Section 6(d)(ii)(B)) at the time such Convertible Securities first become
convertible, exercisable or exchangeable, by (y) the maximum total number of
shares of Common Stock issuable upon the exercise of all such Options (assuming
full conversion, exercise or exchange of Convertible Securities, if applicable).
No further adjustment to the Exercise Price shall be made upon the actual
issuance of such Common Stock upon the exercise of such Options or upon the
conversion, exercise or exchange of Convertible Securities (as defined below)
issuable upon exercise of such Options. To the extent that shares of Common
Stock or Convertible Securities (as defined below) are not delivered pursuant to
such Options, upon the expiration or termination of such Options, the

7


--------------------------------------------------------------------------------


Exercise Price shall be readjusted to the Exercise Price that would then be in
effect had the adjustments made upon the issuance of such Options been made on
the basis of delivery of only the number of shares of Common Stock actually
delivered.

(B)           Issuance Of Convertible Securities.  If the Company issues or
sells any stock or securities (other than Options) of the Company convertible
into or exercisable or exchangeable for Common Stock (any of the foregoing,
“Convertible Securities”), whether or not immediately convertible, exercisable
or exchangeable, and the price per share for which Common Stock is issuable upon
such conversion, exercise or exchange is less than the Exercise Price in effect
on the date of issuance or sale of such Convertible Securities, then the maximum
total number of shares of Common Stock issuable upon the conversion, exercise or
exchange of all such Convertible Securities shall, as of the date of the
issuance or sale of such Convertible Securities, be deemed to be outstanding and
to have been issued and sold by the Company for such price per share. If the
Convertible Securities so issued or sold do not have a fluctuating conversion or
exercise price or exchange ratio, then for the purposes of the immediately
preceding sentence, the “price per share for which Common Stock is issuable upon
such conversion, exercise or exchange” shall be determined by dividing (A) the
total amount, if any, received or receivable by the Company as consideration for
the issuance or sale of all such Convertible Securities, plus the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the conversion, exercise or exchange thereof (determined in accordance with
the calculation method set forth in this Section 6(d)(ii)(B)) at the time such
Convertible Securities first become convertible, exercisable or exchangeable, by
(B) the maximum total number of shares of Common Stock issuable upon the
exercise, conversion or exchange of all such Convertible Securities. If the
Convertible Securities so issued or sold have a fluctuating conversion or
exercise price or exchange ratio (a “Variable Rate Convertible Security”), then
for purposes of the first sentence of this Section 6(d)(ii)(B), the “price per
share for which Common Stock is issuable upon such conversion, exercise or
exchange” shall be deemed to be the lowest price per share which would be
applicable (assuming all holding period and other conditions to any discounts
contained in such Variable Rate Convertible Security have been satisfied) if the
conversion price of such Variable Rate Convertible Security on the date of
issuance or sale thereof were equal to the actual conversion price on such date
(or such higher minimum conversion price if such Variable Rate Convertible
Security is subject to a minimum conversion price) (the “Assumed Variable Market
Price”), and, further, if the conversion price of such Variable Rate Convertible
Security at any time or times thereafter is less than or equal to the Assumed
Variable Market Price last used for making any adjustment under this Section
6(d) with respect to any Variable Rate Convertible Security, the Exercise Price
in effect at such time shall be readjusted to equal the Exercise Price which
would have resulted if the Assumed Variable Market Price at the time of issuance
of the Variable Rate Convertible Security had been equal to the actual
conversion price of such Variable Rate Convertible Security existing at the time
of the adjustment required by this sentence; provided, however, that if the
conversion or exercise price or exchange ratio of a Convertible Security may
fluctuate solely as a result of provisions designed to protect against dilution,
such Convertible Security shall not be deemed to be a Variable Rate Convertible
Security.  No further adjustment to the Exercise Price shall be made upon the
actual issuance of such Common Stock upon conversion, exercise or exchange of
such Convertible Securities.

(C)           Change In Option Price Or Conversion Rate.  If there is a

8


--------------------------------------------------------------------------------


change at any time (including, without limitation, a change with respect to any
Options or Convertible Securities outstanding as of the Issue Date) in (x) the
amount of additional consideration payable to the Company upon the exercise of
any Options; (y) the amount of additional consideration, if any, payable to the
Company upon the conversion, exercise or exchange of any Convertible Securities;
or (z) the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for Common Stock (in each such case, other than
under or by reason of provisions designed to protect against dilution), the
Exercise Price in effect at the time of such change shall be readjusted to the
Exercise Price which would have been in effect at such time had such Options or
Convertible Securities still outstanding provided for such changed additional
consideration or changed conversion, exercise or exchange rate, as the case may
be, at the time initially issued or sold.

(D)          Calculation Of Consideration Received.  If any Common Stock,
Options or Convertible Securities are issued or sold for cash, the consideration
received therefor will be the amount received by the Company therefor. In case
any Common Stock, Options or Convertible Securities are issued or sold for a
consideration part or all of which shall be other than cash, the amount of the
consideration other than cash received by the Company (including the net present
value of the consideration expected by the Company for the provided or purchased
services) shall be the fair market value of such consideration. In case any
Common Stock, Options or Convertible Securities are issued in connection with
any merger or consolidation in which the Company is the surviving corporation,
the amount of consideration therefor will be deemed to be the fair market value
of such portion of the net assets and business of the non-surviving corporation
as is attributable to such Common Stock, Options or Convertible Securities, as
the case may be. The independent members of the Company’s Board of Directors
shall calculate reasonably and in good faith, using standard commercial
valuation methods appropriate for valuing such assets, the fair market value of
any consideration.

(iii)          Exceptions To Adjustment Of Exercise Price.  Notwithstanding the
foregoing, no adjustment to the Exercise Price shall be made pursuant to this
Section 6(d) upon the issuance of any Excluded Securities.

(f)            Change of Control; Events of Default.  If, at any time after the
Issue Date, a Change of Control (as defined in the Notes) or an Event of Default
(as defined in the Notes) occurs, then upon each such occurrence (and, in the
case of an Event of Default that is continuing, on the last day of each calendar
month during which such Event of Default remains uncured), the Exercise Price
shall be adjusted so as to equal the lowest of the following (i) the average of
the daily VWAP for each of the ten (10) consecutive Trading Days occurring
immediately prior to (but not including) the date on which such Event of Default
or Change of Control occurred, (ii) the average of the daily VWAP for each of
the ten (10) consecutive Trading Days occurring on and immediately after the
date on which such Event of Default or Change of Control occurred, and (iii) the
Exercise Price in effect on the date on which such Event of Default or Change of
Control occurred.  Notwithstanding the foregoing, no adjustment shall be made
pursuant to this Section 6(f) if such adjustment would result in an increase in
the Exercise Price.

(g)           Notice Of Adjustments.  Upon the occurrence of each adjustment or
readjustment of the Exercise Price pursuant to this Section 6 resulting in a
change in the Exercise Price by more than one percent (1%), or any change in the
number or type of stock, securities

9


--------------------------------------------------------------------------------


and/or other property issuable upon exercise of this Warrant, the Company, at
its expense, shall promptly compute such adjustment, readjustment or change and
prepare and furnish to the Holder a certificate setting forth such adjustment,
readjustment or change and showing in detail the facts upon which such
adjustment, readjustment or change is based.  The Company shall, upon the
written request at any time of the Holder, furnish to the Holder a like
certificate setting forth (x) such adjustment, readjustment or change, (y) the
Exercise Price at the time in effect and (z) the number of shares of Common
Stock and the amount, if any, of other securities or property which at the time
would be received upon exercise of this Warrant.

(h)           Adjustments; Additional Shares, Securities or Assets.  In the
event that at any time, as a result of an adjustment made pursuant to this
Section 6, the Holder of this Warrant shall, upon exercise of this Warrant,
become entitled to receive securities or assets (other than Common Stock) then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 6.  Any adjustment
made herein that results in a decrease in the Exercise Price shall also effect a
proportional increase in the number of shares of Common Stock into which this
Warrant is exercisable.

7.             MISCELLANEOUS.

(a)           Failure to Exercise Rights not Waiver.  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude any other or further exercise
thereof. All rights and remedies of the Holder hereunder are cumulative and not
exclusive of any rights or remedies otherwise available. In the event that the
Company breaches any of its obligations hereunder to issue Warrant Shares or pay
any amounts as and when due, the Company shall bear all costs incurred by the
Holder in collecting such amount, including without limitation reasonable legal
fees and expenses.

(b)           Notices. Any notice, demand or request required or permitted to be
given by the Company or the Holder pursuant to the terms of this Warrant shall
be in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:

If to the Company:

Digital Angel Corporation

Suite 201

1690 South Congress

Delray Beach, Florida 33483

Attn:       Kevin McGrath

10


--------------------------------------------------------------------------------


Tel:         (561) 276-0477

Fax:         (561) 805-8001

 

with a copy (which shall not constitute notice) to:

Winthrop & Weinstine, P.A.
Suite 3500
225 South 6th Street

Minneapolis, Minnesota 55402

Attn:       Philip T. Colton
Tel:         (612) 604-6729
Fax:         (612) 604-6929

 

and if to the Holder, to such address for such party as shall appear on the
signature page of the Securities Purchase Agreement executed by such party, or
as shall be designated by such party in writing to the other parties hereto in
accordance this Section 7(b).

(c)           Amendments and Waivers.  No amendment, modification or other
change to, or waiver of any provision of, this Warrant or any other Warrant may
be made unless such amendment, modification or change, or request for waiver, is
(A) set forth in writing and is signed by the Company, (B) consented to in
writing by the holders of at least sixty-six percent (66%) of the Warrant Shares
underlying the Warrants then outstanding, and (C) applied to all of the
Warrants.  Upon the satisfaction of the conditions described in (A), (B) and (C)
above, this Warrant shall be deemed to incorporate the amendment, modification,
change or waiver effected thereby as of the effective date thereof, even if the
Holder did not consent to such amendment, modification, change or waiver.
Notwithstanding the foregoing, the limitation on beneficial ownership set forth
in Section 4 may not be amended without the consent of the holders of a majority
of the shares of Common Stock then outstanding; provided, however, that such
limitation may be waived by the Holder upon sixty (60) days’ prior written
notice to the Company, and such waiver shall be valid and shall not require the
consent of the Company or any other holder of Common Stock or Warrants.

(d)           Transfer of Warrant.  The Holder may sell, transfer or otherwise
dispose of all or any part of this Warrant (including without limitation
pursuant to a pledge) to any person or entity as long as such sale, transfer or
disposition is the subject of an effective registration statement under the
Securities Act of 1933, as amended, and applicable state securities laws, or is
exempt from registration thereunder, and is otherwise made in accordance with
the applicable law and applicable provisions of the Securities Purchase
Agreement.  From and after the date of any such sale, transfer or disposition,
the transferee hereof shall be deemed to be the holder of the portion of this
Warrant acquired by such transferee, and the Company shall upon notice, as
promptly as practicable, issue and deliver to such transferee a new Warrant
identical in all respects to this Warrant, in the name of such transferee. The
Company shall be entitled to treat the original Holder as the holder of this
entire Warrant unless and until it receives written notice of the sale, transfer
or disposition hereof.

(e)           Lost or Stolen Warrant.  Upon receipt by the Company of evidence
of the loss, theft, destruction or mutilation of this Warrant, and (in the case
of loss, theft or destruction)

11


--------------------------------------------------------------------------------


of indemnity or security reasonably satisfactory to the Company, and upon
surrender and cancellation of this Warrant, if mutilated, the Company shall
execute and deliver to the Holder a new Warrant identical in all respects to
this Warrant.

(f)            Governing Law.  This Warrant shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York.

(g)           Successors and Assigns.  The terms and conditions of this Warrant
shall inure to the benefit of and be binding upon the respective successors
(whether by merger or otherwise) and permitted assigns of the Company and the
Holder. The Company may not assign its rights or obligations under this Warrant
except as specifically required or permitted pursuant to the terms hereof.

[Signature Page to Follow]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has duly executed and delivered this Warrant as
of the Issue Date.

 

DIGITAL ANGEL CORPORATION

 

 

 



 

 

 

 

By:

/s/ Kevin N. McGrath

 

 

 

Name:

Kevin N. McGrath

 

 

 

Title:

President and Chief Executive Officer

 

13


--------------------------------------------------------------------------------


EXHIBIT A to WARRANT

EXERCISE NOTICE

The undersigned Holder hereby irrevocably exercises the right to
purchase             of the shares of Common Stock (“Warrant Shares”) of DIGITAL
ANGEL CORPORATION evidenced by the attached Warrant (the “Warrant”). 
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.

1.             Form of Exercise Price.  The Holder intends that payment of the
Exercise Price shall be made as:

             a Cash Exercise with respect to                       Warrant
Shares; and/or

             a Cashless Exercise with respect to               Warrant Shares,
as permitted by Section 5(b) of the attached Warrant.

2.             Payment of Exercise Price.  In the event that the Holder has
elected a Cash Exercise with respect to some or all of the Warrant Shares to be
issued pursuant hereto, the Holder shall pay the sum of $                  to
the Company in accordance with the terms of the Warrant.

Date:                             

                                                    

Name of Registered Holder

By:                                                    

                Name:

                Title:

Holder Requests Delivery to be made: (check one)

o                                   By Delivery of Physical Certificates to the
Above Address

o                                   Through Depository Trust Corporation

(DWAC to                  DTC #                             )
(FBO                                                          )
(Account #                                                 )

 

14


--------------------------------------------------------------------------------